IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-289

                                         No. COA21-452

                                        Filed 3 May 2022

     Gaston County, No. 19CVS709

     JAMES A. JOHNSTON and PHYLLIS M. JOHNSTON, Plaintiffs,

                   v.

     TIMOTHY PYKA and JANICE PYKA, Defendants.


             Appeal by plaintiffs from order entered 21 March 2021 by Judge Gregory R.

     Hayes in Gaston County Superior Court. Heard in the Court of Appeals 11 January

     2022.


             John M. Kirby for plaintiffs-appellants.

             Thomas B. Kakassy for defendants-appellees.


             GORE, Judge.


¶1           This matter concerns a contractual dispute over the sale of real property and

     several landlord/tenant claims. We affirm in part; reverse in part, and remand for

     further proceedings not inconsistent with this opinion.

                         I.   Factual and Procedural Background

¶2           Defendants, Timothy and Janice Pyka, are the owners of a house and lot in

     Belmont, North Carolina. This house was their former residence, and they made it

     available for rental in 2013. In their efforts to rent the property out, defendants
                                        JOHNSTON V. PYKA

                                          2022-NCCOA-289

                                        Opinion of the Court



     contracted with Leslie Dale of Re/Max Realty. Defendants relied upon Ms. Dale to

     find suitable tenants for the property.

¶3         At the recommendation of Ms. Dale, defendants entered into a residential

     rental agreement with plaintiffs James and Phyllis Johnston on 5 December 2013 for

     the period 5 December 2013 to 31 December 2014. The parties contracted to extend

     this lease by written agreement on 22 February 2015, for the period 1 January 2015

     until 31 January 2016. On 13 January 2016, the parties contracted for another

     extension of the lease for the period 1 February 2016 to 31 January 2018. Defendants

     later discovered that Ms. Dale is the sister of plaintiff James Johnston.

¶4         In early 2018, plaintiffs inquired about purchasing the home from defendants.

     Without defendants’ knowledge or authorization, Ms. Dale drafted a purported

     extension of the lease until December 2020.         This document was not signed by

     defendants nor seen by them until after this lawsuit had commenced.

¶5         On 2 March 2018, defendants sent plaintiffs a registered letter, confirming

     their understanding that plaintiffs were not interested in buying the home and

     asking that they vacate by 2 April 2018. On 6 April 2018, defendants emailed

     plaintiffs and indicated: an acknowledgement of the month-to-month rental status,

     to be extended only until 1 June 2018; that the most recent payment was short by

     $200.00; and that, if plaintiffs were serious in their expressed desire to buy the house,

     defendants were still willing to sell.
                                      JOHNSTON V. PYKA

                                        2022-NCCOA-289

                                       Opinion of the Court



¶6         In April 2018, the parties executed a Contract for Purchase of defendants’

     home. The due diligence period began on 12 April 2018 and extended through 5:00

     p.m. on 16 May 2018. Plaintiffs alleged that on or about 15 April 2018, a severe

     thunderstorm impacted the Belmont, North Carolina region, and the thunderstorm

     produced hailstones that substantially damaged the property’s roof and caused water

     intrusion issues. On or about 1 May 2018, plaintiffs notified defendants about the

     storm damage and requested that defendants repair the property.

¶7         On or about 8 June 2018, plaintiffs arranged for CSH Inspections to inspect

     the property, including the hail damage. CSH Inspections prepared a report that

     detailed their findings. The report noted that water intrusion had taken place.

     Defendants alerted their insurance company to the claims of plaintiffs, in addition to

     notifying an independent roofing company, neither of which found any significant

     hail damage or other significant damage.

¶8         On 18 July 2018, defendants received a letter from plaintiffs that alleged the

     roof damage triggered “a breach of the existing agreement,” and instead of offering to

     “proceed to closing,” threated a lawsuit. Plaintiffs alleged that, as of 23 May 2018,

     they had performed all conditions precedent and fulfilled all obligations under the

     Offer to Purchase and Contract, and were ready, willing, and able to complete the

     transaction.   Defendants contend that plaintiffs have refused to complete the

     transaction and failed to demonstrate that they had the financing, ability, or
                                         JOHNSTON V. PYKA

                                          2022-NCCOA-289

                                         Opinion of the Court



       inclination to ever complete the transaction, despite requests from their attorney for

       proof of financing.

¶9            On 19 February 2019, plaintiffs filed a Complaint that alleged breach of

       contract, breach of warranty of habitability, unfair and deceptive trade practices, and

       sought damages and specific performance of the parties’ contract for sale of real

       property.

¶ 10          Defendants filed an Answer and Counterclaims on 11 June 2019. Defendants

       filed counterclaims for tortious interference with contract, fraud, and summary

       ejectment. Defendants’ contractual counterclaims were based on an assertion that

       plaintiffs’ action was frivolous and had caused defendants to lose money from the sale

       of the house to other potential purchasers.

¶ 11          The fraud claim was based on an allegation that plaintiffs had represented

       that the house sustained hail damage. The summary ejectment claim alleged that

       plaintiffs were tenants at will or trespassers and should be ordered to vacate the

       premises. Defendants also filed a Third-Party Complaint against Ms. Dale that they

       later settled.

¶ 12          Following the filing of pleadings and during the pendency of this action, and

       up until December 2020, plaintiffs paid a monthly amount of rent, $200.00 short of

       the amount requested by defendants, and defendants have taken that money. On 14

       December 2020, defendants refused additional payments and demanded once again
                                          JOHNSTON V. PYKA

                                            2022-NCCOA-289

                                           Opinion of the Court



       that plaintiffs vacate the premises. Defendants have accepted no rent since the last

       payment of plaintiffs on 1 December 2020.

¶ 13         Defendants filed a Motion for Partial Summary Judgment on the issue of

       liability, and plaintiffs filed a Motion for Summary Judgment. On 23 March 2021,

       the trial court granted defendants’ Motion for Partial Summary Judgment on liability

       and denied plaintiffs’ Motion. The trial court reserved the matter of damages owed

       to defendants for later determination. The trial court dismissed plaintiffs’ claims and

       further ordered plaintiffs to vacate the premises within 30 days. On 15 April 2021,

       plaintiffs filed written notice of appeal to this Court.

                                   II.   Interlocutory Appeal

¶ 14         We must first address whether plaintiffs’ appeal is premature and subject to

       dismissal.

¶ 15         In this case, the trial court determined that defendants are entitled to

       summary judgment on their claims. It entered an Order granting defendant’s Motion

       for Partial Summary Judgment on the issue of liability while reserving the matter of

       damages for later determination. It also denied plaintiffs’ Motion for Summary

       Judgment and Motion for Injunctive Relief, dismissing plaintiffs’ claims in their

       entirety.

¶ 16         “An order or judgment is interlocutory if it is made during the pendency of an

       action and does not dispose of the case but requires further action by the trial court
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



       in order to finally determine the entire controversy.” N.C. Dep’t of Transp. v. Page,

       119 N.C. App. 730, 733, 460 S.E.2d 332, 334 (1995) (citation omitted). “A grant of

       partial summary judgment, because it does not completely dispose of the case, is an

       interlocutory order from which there is ordinarily no right of appeal.” Bartlett v.

       Jacobs, 124 N.C. App. 521, 523-24, 477 S.E.2d 693, 695 (1996) (quotation marks and

       citation omitted).     “Ordinarily, an appeal from an interlocutory order will be

       dismissed as fragmentary and premature unless the order affects some substantial

       right and will work injury to appellant if not corrected before appeal from final

       judgment.” Stanback v. Stanback, 287 N.C. 448, 453, 215 S.E.2d 30, 34 (1975)

       (citations omitted).

¶ 17         Plaintiffs argue this Court has jurisdiction pursuant to N.C. Gen. Stat. §§ 7A-

       27(b)(3) and 1-277(a), because the trial court’s decision affects a substantial right.

       Specifically, plaintiffs assert their claim for specific performance is intertwined with

       defendants’ pending counterclaims. Plaintiffs contend defendants’ counterclaims are

       based on an argument that plaintiffs were wrongfully in possession of the property,

       and that plaintiffs’ claims prevented defendants from selling the house. On appeal,

       plaintiffs assert they had a right to purchase the property. It is therefore plaintiffs’

       contention that, without immediate appeal, there is a possibility of inconsistent

       verdicts and multiple trials on the same issues.

¶ 18         “[T]he right to avoid a trial is generally not a substantial right, but the right
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



       to avoid two trials on the same issue may be.” Page, 119 N.C. App. at 735, 460 S.E.2d

       at 335 (citation omitted). In determining what constitutes a substantial right, “[i]t is

       usually necessary to resolve the question in each case by considering the particular

       facts of that case and the procedural context in which the order from which appeal is

       sought was entered.” Bernick v. Jurden, 306 N.C. 435, 439, 293 S.E.2d 405, 408

       (1982) (purgandum). “Essentially a two-part test has developed—the right itself

       must be substantial and the deprivation of that substantial right must potentially

       work injury to plaintiff if not corrected before appeal from final judgment.” Goldston

       v. Am. Motors Corp., 326 N.C. 723, 726, 392 S.E.2d 735, 736 (1990) (citation omitted).

       “The test is satisfied when overlapping issues of fact between decided claims and

       those remaining create the possibility of inconsistent verdicts from separate trials.”

       CBP Res., Inc. v. Mountaire Farms, Inc., 134 N.C. App. 169, 172, 517 S.E.2d 151, 154

       (1999) (citation omitted).

¶ 19         Here, the trial court resolved the issue of liability as to all claims in this case.

       Where “the only remaining issue is that of damages[,] . . . there is no danger of

       inconsistent verdicts. Therefore, no substantial right will be affected pending the

       trial court’s consideration of the remaining issue.” Id.

¶ 20         Nonetheless, this Court may exercise our supervisory jurisdiction to review a

       nonappealable interlocutory order. N.C. Gen. Stat. § 1-278 provides: “Upon an appeal

       from a judgment, the court may review any intermediate order involving the merits
                                         JOHNSTON V. PYKA

                                          2022-NCCOA-289

                                         Opinion of the Court



       and necessarily affecting the judgment.” “Appellate review pursuant to G.S. § 1-278

       is proper under the following conditions: (1) the appellant must have timely objected

       to the order; (2) the order must be interlocutory and not immediately appealable; and

       (3) the order must have involved the merits and necessarily affected the judgment.”

       Brooks v. Wal-Mart Stores, Inc., 139 N.C. App. 637, 641, 535 S.E.2d 55, 59 (2000)

       (citation omitted). All three conditions must be met. Id. at 642, 535 S.E.2d at 59.

¶ 21         Here, plaintiffs immediately objected to the 23 March 2021 Order by appealing

       it. As previously discussed, an order granting partial summary judgment on the issue

       of liability while reserving the issue of damages for later determination is

       interlocutory and not immediately appealable. Finally, the 23 March 2021 Order

       dismissed all of plaintiffs’ claims and resolved the issue of liability for all of

       defendants’ remaining counterclaims. Thus, the Order involved the merits and

       necessarily affected the judgment because it “substantially decided the primary

       issues in contention . . . .” Tinajero v. Balfour Beatty Infrastructure, Inc., 233 N.C.

       App. 748, 758, 758 S.E.2d 169, 176 (2014); see also Gaunt v. Pittaway, 139 N.C. App.

       778, 783, 534 S.E.2d 660, 663 (2000). Therefore, this Court may exercise jurisdiction

       over this appeal pursuant to § 1-278.

                                 III.   Standard of Review

¶ 22         North Carolina Civil Procedure Rule 56(c) allows summary judgment to be

       “rendered on the issue of liability alone although there is genuine issue as to the
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



       amount of damages.” “Our standard of review of an appeal from summary judgment

       is de novo; such judgment is appropriate only when the record shows that there is no

       genuine issue as to any material fact and that any party is entitled to a judgment as

       a matter of law.” In re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572, 576 (2008)

       (quotation marks and citation omitted). “Under de novo review, we consider the

       matter anew and freely substitute our own judgment for that of the lower tribunal.”

       Barrow v. D.A.N. Joint Venture Props. of N.C., LLC, 232 N.C. App. 528, 530, 755

       S.E.2d 641, 644 (2014) (purgandum).

¶ 23         “The moving party has the burden of showing there is no genuine issue of

       material fact and that it is entitled to judgment as a matter of law.” Hyman v.

       Efficiency, Inc., 167 N.C. App. 134, 137-38, 605 S.E.2d 254, 257 (2004) (citation

       omitted). “All inferences are to be drawn against the moving party and in favor of

       the opposing party. Likewise, on appellate review of an order for summary judgment,

       the evidence is considered in the light most favorable to the nonmoving party.”

       Garner v. Rentenbach Constructors, Inc., 350 N.C. 567, 572, 515 S.E.2d 438, 441

       (1999) (quotation marks and citations omitted).

                                   IV.   Breach of Contract

¶ 24         Plaintiffs argue the trial court erred in granting partial summary judgment in

       favor of defendants on plaintiffs’ claim for breach of contract. Specifically, plaintiffs

       contend the trial court misconstrued a critical portion of the Offer to Purchase and
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



       Contract for sale of the real property at issue, which expressly allocates risk of loss

       to the seller in the event of damage by fire or other casualty prior to closing. In

       plaintiffs’ estimation, there is a genuine issue of material fact as to whether the roof

       sustained hail damage, and if it did, plaintiffs are entitled to specific performance

       with an adjustment in the sale price for the cost of repairing the roof. We disagree.

¶ 25         “Interpreting a contract requires the court to examine the language of the

       contract itself for indications of the parties’ intent at the moment of execution.” State

       v. Philip Morris USA Inc., 359 N.C. 763, 773, 618 S.E.2d 219, 225 (2005) (citation

       omitted).

                    Where the language of a contract is plain and
                    unambiguous, the construction of the agreement is a
                    matter of law; and the court may not ignore or delete any
                    of its provisions, nor insert words into it, but must construe
                    the contract as written, in the light of the undisputed
                    evidence as to the custom, usage, and meaning of its terms.

       Martin v. Martin, 26 N.C. App. 506, 508, 216 S.E.2d 456, 457-58 (1975) (citation

       omitted). “However, it is a fundamental rule of contract construction that the courts

       construe an ambiguous contract in a manner that gives effect to all of its provisions,

       if the court is reasonably able to do so.” McKinnon v. CV Indus., 213 N.C. App. 328,

       334, 713 S.E.2d 495, 500 (2011) (quotation marks and citation omitted).

¶ 26         In our review of the Offer to Purchase and Contract agreement, we note the

       following provisions are relevant to resolving plaintiffs’ risk of loss argument:
                     JOHNSTON V. PYKA

                       2022-NCCOA-289

                     Opinion of the Court



Repair/Improvement      Negotiations/Agreement:      Buyer
acknowledges and understands that unless the parties
agree otherwise, THE PROPERTY IS BEING SOLD IN
ITS CURRENT CONDITION.                 Buyer and Seller
acknowledge and understand that they may, but are not
required      to,    engage      in     negotiations    for
repairs/improvements to the Property. Buyer is advised to
make any repair/improvement requests in sufficient time
to allow repair/improvement negotiations to be concluded
prior to the expiration of the Due Diligence Period. Any
agreement that the parties may reach with respect to
repairs/improvements shall be considered an obligation of
the parties and is an addition to this Contact and as such,
must be in writing and signed by the parties in accordance
with Paragraph 20.

...

CLOSING SHALL CONSTITUTE ACCEPTANCE OF
THE PROPERTY IN ITS THEN EXISTING CONDITION
UNLESS PROVISION IS OTHERWISE MADE IN
WRITING.

...

CONDITION OF PROPERTY AT CLOSING: Buyer’s
obligation to complete the transaction contemplated by this
Contract shall be contingent upon the Property being in
substantially the same or better condition at Closing as on
the date of this offer, reasonable wear and tear excepted.

RISK OF LOSS: The risk of loss or damage by fire or other
casualty prior to Closing shall be upon Seller. If the
improvements on the Property are destroyed or materially
damaged prior to Closing, Buyer may terminate this
Contract by written notice delivered to Seller or Seller’s
agent and the Earnest Money Deposit and any Due
Diligence Fee shall be refunded to Buyer. In the event
Buyer does NOT elect to terminate this Contract, Buyer
shall be entitled to receive, in addition to the Property, any
                                         JOHNSTON V. PYKA

                                          2022-NCCOA-289

                                         Opinion of the Court



                    of Seller’s insurance proceeds payable on account of the
                    damage or destruction applicable to the Property being
                    purchased.     Seller is advised not to cancel existing
                    insurance on the Property until after confirming
                    recordation of the deed.

¶ 27         We conclude that the language of the contract is clear and unambiguous. If

       plaintiffs are dissatisfied with their due diligence inspections, or any other matter

       regarding material damage to the condition of the property, they may proceed to

       closing, negotiate repairs, or terminate the contract. If there is material damage to

       the property—and they do not elect to terminate the contract—they have a right to

       receive any of defendants’ insurance proceeds.

¶ 28         Here, any alleged hail damage to the roof of the property is not a genuine issue

       of material fact precluding summary judgment.            The record does not show the

       existence of any recoverable insurance proceeds, and the parties did not agree upon

       terms for improvement or repair to the property. Plaintiffs were permitted to walk

       away from the transaction if they were not satisfied with the condition of the

       property, and there were no insurance proceeds available to recover. Instead, they

       filed suit to compel specific performance.

¶ 29         The trial court did not err in concluding plaintiffs are not entitled to specific

       performance. “If the language is clear and only one reasonable interpretation exists,

       the courts must enforce the contract as written; they may not, under the guise of

       construing an ambiguous term, rewrite the contract or impose liabilities on the
                                         JOHNSTON V. PYKA

                                          2022-NCCOA-289

                                         Opinion of the Court



       parties not bargained for and found therein.” Hodgin v. Brighton, 196 N.C. App. 126,

       129, 674 S.E.2d 444, 446 (2009) (quotation marks and citations omitted). Partial

       summary judgment in favor of defendants on plaintiffs’ claim for breach of contract

       was appropriate in this case.

                           V.    Implied Warranty of Habitability

¶ 30          Plaintiffs argue the trial court erred in dismissing their claims for breach of

       the implied warranty of habitability. Defendants respond with two arguments: (1)

       no landlord-tenant relationship existed at the time of the hearing; and (2) there is no

       evidence in the record to support plaintiffs’ claim for breach of the implied warranty

       of habitability. We address these arguments as follows.

¶ 31          Pursuant to § 42-42(a)(2), a landlord is required to “[m]ake all repairs and do

       whatever is necessary to put and keep the premises in a fit and habitable condition.”

       Additionally, § 42-42(a)(4) provides that a landlord must:

                    [m]aintain in good and safe working order and promptly
                    repair all electrical, plumbing, sanitary, heating,
                    ventilating, air conditioning, and other facilities and
                    appliances supplied or required to be supplied by the
                    landlord provided that notification of needed repairs is
                    made to the landlord in writing by the tenant, except in
                    emergency situations.

¶ 32          First, we note that defendants acknowledge plaintiffs were tenants for a period

       immediately preceding the commencement of this action. Defendants stated in their

       affidavit:
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                         Opinion of the Court



                    3. That this house was our former residence, and that we
                    made it available for rental in 2013.

                    ...

                    6. That, as the Complaint alleges, and after at least two
                    unsuccessful efforts to find suitable renters, we entered
                    into a residential rental agreement with the Plaintiffs on
                    [5 December 2013], for the period [5 December 2013] to [31
                    December 2014].

                    ...

                    8. The Complaint alleges, and we agree, that the written
                    rental agreement was extended for another two years, until
                    [31 January 2018].

                    ...

                    21. Our understanding is that: the contract for purchase
                    in no way entitles the Plaintiffs to be in our house; that the
                    purported lease extension, never being executed, was void
                    from the beginning, and the date covered by the extension
                    has passed; that the Plaintiffs were holdovers at best; and
                    that the Plaintiffs have no rights to be in our house.

                    22. On [14 December 2020], our present attorney, at our
                    direction, sent the letter attached to this Affidavit,
                    demanding that the Plaintiffs vacate the premises and
                    refusing the acceptance of any further rent.

                    23. To date, the Plaintiffs remain in our house.

                    24. To date, we have accepted no rent since the last
                    payment of the Plaintiffs on [1 December 2020].

¶ 33         This evidence is sufficient to show that, pursuant to a written lease agreement,

       plaintiffs were tenants of defendants until the end of 2018. Despite the absence of a

       valid written lease extension, plaintiffs remained in defendants’ house, and
                                            JOHNSTON V. PYKA

                                             2022-NCCOA-289

                                            Opinion of the Court



       defendants accepted payment of rent through the end of 2020. Thus, a landlord-

       tenant relationship existed for a period preceding the commencement of this action.

¶ 34         Next, defendants contend there is no evidence in the record to support

       plaintiffs’ allegations. We agree.

¶ 35         Under the North Carolina Rules of Civil Procedure, summary judgment will

       only be granted “if the pleadings, depositions, answers to interrogatories, and

       admissions on file, together with the affidavits, if any, show that there is no genuine

       issue as to any material fact and that any party is entitled to a judgment as a matter

       of law.” § 1A-1, Rule 56(c). “By making a motion for summary judgment, a defendant

       may force a plaintiff to produce a forecast of evidence demonstrating that the plaintiff

       will be able to make out at least a prima facie case at trial.” Boudreau v. Baughman,

       322 N.C. 331, 342, 368 S.E.2d 849, 858 (1988) (citation omitted). “All inferences of

       fact from the proofs offered at the hearing must be drawn against the movant and in

       favor of the party opposing the motion.” Id. at 343, 368 S.E.2d at 858 (citation

       omitted).

¶ 36         Here, plaintiffs fail to plead or forecast any evidence that would successfully

       demonstrate a Chapter 42 violation. Plaintiffs’ Complaint and Affidavit contain

       conclusory statements about unspecified electrical issues, violations of zoning

       ordinances and building code. The averments in plaintiffs’ affidavit mirror the those

       found in their Complaint. Plaintiffs forecast of evidence shows:
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



                    28. That the Defendants have failed to keep the premises
                    in a fit and habitable condition in:

                           a. refusing to repair electrical issues with the
                           Property;

                           b. failing and refusing to maintain the Property in a
                           habitable condition per zoning ordinance and
                           building code;

                           c. failing and refusing to make appropriate repairs
                           to the Property’s roof as necessary to address the
                           water leaks;

                           d. failing to address and repair a malfunctioning air
                           conditioning system; and

                           e. failing to take measures to remove vermin from
                           the Property.

                    29. That on numerous occasions, [plaintiffs] complained to
                    the Defendants of these issues, and the Defendants have
                    failed and refused to address or correct the issues.

                    30. That instead of the [sic] addressing or correcting the
                    issues, the Defendants responded in retaliation by
                    wrongfully threatening to prematurely terminate our
                    tenancy.

¶ 37         Rule 56(e) provides that an adverse party, when responding to a motion for

       summary judgment, must set forth specific facts showing that there is a genuine issue

       for trial. N.C. R. Civ. P. 56(e). No specific facts appear in the record to substantiate

       a claim that water leaks, a malfunctioning air conditioning system, or vermin

       presented a triable issue of material fact for a Chapter 42 violation.

¶ 38         Moreover, there is no indication that defendants received written notice of any
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



       needed repairs or if the conditions constituted an emergency. See § 42-42(a)(4). “Rule

       56(e) clearly precludes any party from prevailing against a motion for summary

       judgment through reliance on such conclusory allegations unsupported by facts.”

       Nasco Equip. Co. v. Mason, 291 N.C. 145, 152, 229 S.E.2d 278, 283 (1976). Therefore,

       the trial court properly allowed defendants’ motion for summary judgment on

       plaintiffs’ claim for breach of the implied warranty of habitability.

                                  VI.   Summary Ejectment

¶ 39         In this case, defendants filed a counterclaim for summary ejectment seeking

       an order for plaintiffs to vacate the premises. Plaintiffs argue the trial court lacked

       jurisdiction to summarily eject them. Plaintiffs also contend they were deprived of

       the protective provisions within Article 3 of Chapter 42. We disagree.

       A. Subject Matter Jurisdiction

¶ 40         We first address plaintiffs’ argument that the superior court lacked subject

       matter jurisdiction to order summary ejectment in this case. The issue of subject

       matter jurisdiction can be raised at any time, even for the first time on appeal.

       Huntley v. Howard Lisk Co., 154 N.C. App. 698, 700, 573 S.E.2d 233, 235 (2002)

       (citation omitted). “Whether a trial court has subject-matter jurisdiction is a question

       of law, reviewed de novo on appeal.” McKoy v. McKoy, 202 N.C. App. 509, 511, 689

       S.E.2d 590, 592 (2010) (citation omitted).

¶ 41         Section 7A-240 provides that, except for the original jurisdiction vested in our
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



       Supreme Court,

                    original general jurisdiction of all justiciable matters of a
                    civil nature . . . is vested in the aggregate in the superior
                    court division and the district court . . . . Except in respect
                    of proceedings in probate and the administration of
                    decedents’ estates, the original civil jurisdiction so vested
                    in the trial divisions is vested concurrently in each division.

       § 7A-240 (2021). In applying this statute to summary ejectment proceedings, this

       Court held that

                    when the legislature created the district court division and
                    gave it concurrent original jurisdiction over all matters
                    except probate and matters of decedents’ estates, it did not
                    thereby divest the superior court division of any of its
                    original jurisdiction. Hence, . . . the superior court division
                    has original jurisdiction over summary ejectment actions.

       E. Carolina Farm Credit, ACA v. Salter, 113 N.C. App. 394, 399, 439 S.E.2d 610, 612

       (1994) (emphasis added). Thus, the trial court possessed jurisdiction to rule on

       summary ejectment in this case.

       B. Statutory Argument

¶ 42         Next, we consider whether plaintiffs’ argument regarding the proper

       application of §§ 42-25.6, 42-26-36.3, has been preserved for appellate review. After

       reviewing the record, including the transcript from the motions hearing held on 15

       March 2021, we are unable to identify any procedural argument regarding summary

       ejectment raised at the trial level. “Generally, a party may not raise an issue on

       appeal if that argument was not first raised in the trial court.” Bentley v. Jonathan
                                         JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



       Piner Constr., 254 N.C. App. 362, 367, 802 S.E.2d 161, 164-65 (2017); see also N.C.R.

       App. P. 10(a)(1). “[W]here a theory argued on appeal was not raised before the trial

       court, the law does not permit parties to swap horses between courts in order to get

       a better mount in the appellate courts.” State v. Holliman, 155 N.C. App. 120, 123,

       573 S.E.2d 682, 685 (2002) (quotation marks and citations omitted). Therefore, we

       deem this argument waived.

                             VII.    Remaining Counterclaims

¶ 43         Plaintiffs argue the trial court erred in granting partial summary judgment in

       favor of defendants on their claims for, inter alia, tortious interference with contract

       and fraud. Defendants do not respond to this issue.

¶ 44         “[S]ummary judgment is a drastic remedy, one to be approached with caution.”

       Billings v. Joseph Harris Co., 27 N.C. App. 689, 696, 220 S.E.2d 361, 367 (1975). It

       is only proper “if the pleadings, depositions, answers to interrogatories, and

       admissions on file, together with the affidavits, if any, show that there is no genuine

       issue as to any material fact and that any party is entitled to a judgment as a matter

       of law.” § 1A-1, Rule 56(c). “In determining whether a genuine issue of material fact

       exists, the court must view all material furnished in support of and in opposition to

       the motion for summary judgment in the light most favorable to the party opposing

       the motion.” Bradshaw v. McElroy, 62 N.C. App. 515, 518, 302 S.E.2d 908, 911 (1983)

       (citation omitted).
                                          JOHNSTON V. PYKA

                                           2022-NCCOA-289

                                          Opinion of the Court



¶ 45           To establish a claim for tortious interference with contract, a plaintiff must

       show:

                     (1) a valid contract between the plaintiff and a third person
                     which confers upon the plaintiff a contractual right against
                     a third person; (2) the defendant knows of the contract; (3)
                     the defendant intentionally induces the third person not to
                     perform the contract; (4) and in doing so acts without
                     justification; (5) resulting in actual damage to plaintiff.

       Beverage Sys. of the Carolinas, LLC v. Associated Bev. Repair, LLC, 368 N.C. 693,

       700, 784 S.E.2d 457, 462 (2016) (citation omitted). Here, an examination of the record

       reveals that defendants have not forecast evidence necessary to satisfy any essential

       element of this claim.

¶ 46           As to defendants’ claim for fraud, “the following essential elements of

       actionable fraud are well established: (1) False representation or concealment of a

       material fact, (2) reasonably calculated to deceive, (3) made with intent to deceive, (4)

       which does in fact deceive, (5) resulting in damage to the injured party.” Ragsdale v.

       Kennedy, 286 N.C. 130, 138, 209 S.E.2d 494, 500 (1974) (citations omitted).

¶ 47           In the pleadings, defendants assert that plaintiffs: (1) falsely represented the

       roof to be substantially damaged by hail as a pretext for filing this action; (2) knew

       or should have known this representation was false; and (3) defendants have been

       damaged in an amount exceeding $25,000.00. Plaintiffs responded that there was

       substantial hail damage to the residence and furnished an Inspection Report, which
                                          JOHNSTON V. PYKA

                                              2022-NCCOA-289

                                          Opinion of the Court



       indicated a potential structural concern where water entry had taken place. After

       hearing from both parties’ counsel at the motions hearing, the trial court expressly

       stated that, “during the due diligence period it appears that there may have been

       some hail damage to the property. And I say, there may have been some hail damage

       to the property, because that’s disputed.”

¶ 48           When the evidence is viewed in a light most favorable to the nonmovant,

       defendants failed to carry their burden on this issue as well. It is not the duty of a

       trial court hearing a motion for summary judgment to decide an issue of fact, but

       rather to determine whether a genuine issue as to any material fact exists. Lee v.

       Shor, 10 N.C. App. 231, 233-34, 178 S.E.2d 101, 103 (1970). Regarding the claim for

       fraud, whether the roof was substantially damaged by hail is a disputed issue of

       material fact, and there are gaps in the forecast of evidence as to whether defendants

       were in fact deceived by plaintiffs’ alleged false representation. We conclude that

       defendants are not entitled to summary judgment on this issue.

                                      VIII.     Conclusion

¶ 49         For the foregoing reasons, the trial court properly dismissed plaintiffs’ claims

       for breach of contract and breach of the implied warranty of habitability.           The

       superior court has jurisdiction over summary ejectment proceedings.            However,

       plaintiffs failed to raise any objection or argument as to the application of Article 3 of

       Chapter 42 at the trial level. The trial court erred by granting partial summary
                                  JOHNSTON V. PYKA

                                   2022-NCCOA-289

                                  Opinion of the Court



judgment in favor of defendants on their claims for tortious interference with contract

and fraud. We affirm in part, reverse in part, and remand for further proceedings.



      AFFIRMED IN PART; REVERSED IN PART AND REMANDED.

      Chief Judge STROUD and Judge TYSON concur.